DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11, and 13-21 are pending.

Allowable Subject Matter
Claims 1-11, and 13-21 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
display panel operation circuitry comprising an adder configured to: 
receive second voltage information from a second driver IC, and 
add the first voltage information and the second voltage information.

Claim 4 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display panel, wherein
an operation circuitry comprising an adder configured to:
receive second voltage information from a second driver IC, 
add the first voltage information and the second voltage information.

Claim 9 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display driving method comprising:
calculating an amount of a driving current flowing in the first pixel group by sensing a first voltage applied to the first power supply line,

add the first voltage level and the second voltage level.

The most relevant prior art is Kane (US 2001/0024186) in view of Ishizuki (US 2003/0122813) which teaches calculating a driving current using a first voltage received from a driver IC.  Kane in view of Ishizuki does not teach sensing a first voltage from a first driving IC and sensing a second voltage from a second driving IC then adding the first and second voltages or using the resulting sum to calculate the driving current magnitude.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Douglas M Wilson/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694